Citation Nr: 1444713	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-surgical paresthesia of the right inferior alveolar nerve, status post bilateral mandible fractures ("residuals of a jaw disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied a compensable evaluation for the Veteran's service-connected residuals of a jaw disability.  The case has since been transferred to the RO in Columbia, South Carolina.  The Veteran appealed for a higher evaluation for his residuals of a jaw disability.   

During the pendency of the appeal, the RO issued an April 2010 rating decision granting an increased evaluation of 30 percent for the Veteran's service-connected residuals of a jaw disability, effective September 9, 2006, the date of his increased evaluation claim.  The Veteran continues to appeal for a higher evaluation for his residuals of a jaw disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In his August 2008 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled May 2014 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As background, in the April 2010 rating decision that increased the Veteran's residuals of a jaw disability to 30 percent, the RO evaluated his disability under a new diagnostic code.  Initially, the Veteran's residuals of a jaw disability were evaluated under Diagnostic Code 8299-8207 for paralysis of the seventh (facial) cranial nerve.  Based on the Veteran's February 2010 VA examination, which found that the Veteran's residuals of a jaw disability affected his fifth trigeminal cranial nerve, the RO decided to re-evaluate the Veteran's residuals of a jaw disability under Diagnostic Code 8299-8305 for paralysis of the fifth (trigeminal) cranial nerve.  A higher evaluation of 50 percent was not awarded because the evidence did not show complete paralysis of the fifth cranial nerve.  

The Board finds that a new VA examination for the Veteran's residuals of a jaw disability is warranted.  The Veteran's last VA examination for his residuals of a jaw disability was in February 2010, more than four years ago.  During a July 2012 VA examination to determine the etiology of the Veteran's temporomandibular joint condition, the examiner noted the Veteran's complaints of numbness on the right side of his lower lip, clicking of his jaws during opening and closing, and fatigue on the right side of his jaw.  The July 2012 VA examiner also found that the Veteran had paresthesia of his lower left lip secondary to mandibular fracture and hardware in right angle and left body of mandible.  In addition, the Veteran, in a September 2014 correspondence, requested a new VA examination to assess the current severity of his residuals of a jaw disability.  As the evidence suggests that the Veteran's residuals of a jaw disability may have worsened and it has been more than four years since his last VA examination, a remand is required to determine the current severity of his residuals of jaw disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his residuals of a jaw disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  Then, the AOJ should schedule the Veteran for a VA neurological examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected post-surgical paresthesia of the right inferior alveolar nerve, status post bilateral mandible fractures.  This includes, but is not limited to, the level of paralysis of the fifth (trigeminal) cranial nerve.  All necessary tests and studies should be conducted.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



